AFFIRM; and Opinion Filed November 12, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01606-CR

                            RANDELL T. HATHCOCK, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-84703-2012

                                MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       The State charged appellant Randell T. Hathcock with driving while intoxicated.

Appellant filed a motion to suppress challenging the traffic stop. The trial court denied the

motion. Appellant then pleaded guilty pursuant to a plea bargain and was sentenced to 120 days

in the county jail, suspended for 12 months, and a $500 fine. In his sole issue on appeal,

appellant argues that the trial court erred by denying his motion to suppress. We issue this

memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to be

applied in the case is well settled. We affirm the trial court’s judgment.

                                           Background

       At the hearing on the motion to suppress, a Plano, Texas, police officer testified that he

was working the night shift and was “positioned at the exit of a parking lot” in Plano when he

saw a truck leave the parking lot. It was 2 a.m. and the officer knew that bar employees and
patrons parked in that parking lot. He followed the vehicle for about a minute when he observed

the driver “make a wide right turn” onto northbound Central Expressway. He said the driver

turned into the middle of three lanes. He testified that a “wide right turn” is “a violation of the

Texas Transportation Code” because the “[c]ode states that an operator, when making a right-

hand turn, . . . shall stay as close as practical to the right – to the right-hand curb or edge of the

roadway when making the turn . . . .” And he testified that there were no other cars around. The

officer’s car video camera recorded the officer following appellant and the subsequent traffic

stop. The State played the video for the court. The State asked the officer, “After seeing the

video, are you positive that the defendant violated Section 545.101 of the Texas Transportation

Code?” The officer replied, “Yes, ma’am.”

       Appellant argued that the State did not establish reasonable suspicion for the stop because

it did not offer any evidence about whether a turn into the right-most lane was practicable. After

the trial court heard the officer’s testimony and viewed the police car video, the trial court stated,

“There has been no evidence that the furthest right lane that your client is required to turn right

into was blocked or obscured. And the video clearly shows that your client did, in fact, make a

right-hand turn and left – and did not ever stay within the right-most lane. Therefore, motion to

suppress is denied.”

                                       Standard of Review

       We apply a bifurcated standard when reviewing a ruling on a motion to suppress.

Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). We review a trial court’s

factual findings for an abuse of discretion, but we review de novo the application of the law to

those facts. Id. Because no findings of fact were filed, we will imply all findings that support the

trial court’s ruling if the evidence, when viewed in the light most favorable to the ruling,




                                                 –2–
supports the implied findings. Id. We give almost total deference to implied findings that are

based on an evaluation of witness credibility and demeanor. Id.

                                            Discussion

       A police officer may lawfully stop a vehicle for a traffic violation. Walter v. State, 28
S.W.3d 538, 542 (Tex. Crim. App. 2000). Section 545.101(a) of the transportation code states:

       (a) To make a right turn at an intersection, an operator shall make both the
       approach and the turn as closely as practicable to the right-hand curb or edge of
       the roadway.

TEX. TRANSP. CODE ANN. § 545.101 (West 2011).

       Appellant argues that the State did not offer any “specific and articulable facts about

whether turning into the right-most lane would’ve been practicable under the circumstances” and

the only proof on the element of practicability was “nothing more than the officer’s conclusory

statement that Appellant made a ‘wide right turn.’” The State argues that the officer testified

about the requirements of section 545.101, including the element of practicability. It also argues

that the video shows the officer making a right turn into the right-most lane and “there were no

potholes, cars, or other obstructions” preventing appellant from making a proper right turn. We

agree with the State.

       The officer testified about the requirements of the transportation code and stated he saw

appellant commit a traffic violation by making a right turn into the middle of three lanes instead

of turning into the right-most lane. The video shows appellant making a right turn into the

middle of three lanes. It also shows the officer’s car making a right turn into the right-most lane.

Although no witness testified specifically about the absence of obstructions in the right lane, we

imply from the video that it was practicable to make a right turn into the right-most lane because

the officer did so. Accordingly, we conclude that the State offered evidence on the element of

practicability and the trial court did not err by denying appellant’s motion to suppress.


                                                –3–
                                          Conclusion

       We affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.4


121606F.U05




                                               –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RANDELL T. HATHCOCK, Appellant                      On Appeal from the County Court at Law
                                                    No. 2, Collin County, Texas
No. 05-12-01606-CR        V.                        Trial Court Cause No. 002-84703-2012.
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of November, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –5–